215 Ga. 454 (1959)
110 S.E.2d 927
BUTLER et al.
v.
GIBBONS.
20587.
Supreme Court of Georgia.
Submitted September 16, 1959.
Decided October 9, 1959.
Rehearing Denied November 4, 1959.
Walter E. Baker, Jr., for plaintiffs in error.
William F. Woods, contra.
HEAD, Justice.
The bill of exceptions recites that the order overruling the demurrers to the petition as amended (upon which ruling error is assigned) was entered on May 7, 1959, and this recital is supported by the record. The trial judge's certificate *455 to the bill of exceptions recites that "the foregoing bill of exceptions was tendered to me on the 15 day of June, 1959," and was signed on the same date. Held:
Under the amendment to the Rules of Practice and Procedure approved March 7, 1957 (Ga. L. 1957, pp. 224, 244; Code, Ann., § 6-902), it is provided that bills of exceptions shall be tendered within thirty days from the date of the decision complained of. This requirement is jurisdictional, and where the bill of exceptions is tendered more than thirty days after the decision complained of, this court is without jurisdiction, and the writ of error must be dismissed. Blair v. Blair, 209 Ga. 347 (4) (72 S.E.2d 288), and cases cited; Capers v. Ball, 211 Ga. 502 (87 S.E.2d 85).
Writ of error dismissed. All the Justices concur.